Citation Nr: 1244465	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected right epididymitis, claimed as groin problems. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to December 1971 with service in Vietnam from September 1969 to September 1970.  He had subsequent service with the Army National Guard with periods of active duty from January 1980 to May 1980, from February 1984 to May 1984 and from June 1985 to September 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued to rate right epididymitis as noncompensably disabling. 

In April 2010, the Veteran testified at a Board hearing at the local RO (Travel Board) before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record. 

Most recently, in May 2012, the Board granted service connection for posttraumatic stress disorder (PTSD).  By a May 2012 rating decision of the Appeals Management Center (AMC), the Board's grant of service connection for PTSD was put into effect, and the Veteran was awarded a 100 percent rating, effective August 24, 2007.  The Board, in May 2012, remanded the claim of entitlement to a compensable rating for service-connected right epididymitis for further development, and this matter is once again before the Board.  

In its May 2012 decision and remand, the Board found that the issue of whether new and material evidence has been received to reopen a claim of service connection for a headache disorder had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and the claim is referred again to the AOJ for appropriate action.  Further, by a November 2012 AMC internal memorandum, the issue of entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (2012), was referred to the AOJ for appropriate action.  In this regard, in its May 2012 decision and remand, the Board also noted that the RO did not consider the possible applicability of such SMC, as the Veteran did not submit a claim for that benefit.  However, the Board found that as the Veteran describes painful intercourse and has been diagnosed with erectile dysfunction it is not entirely clear if SMC benefits are applicable, but further consideration is warranted.  38 C.F.R. § 4.115(b) (2012), Footnote 1. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected right epididymitis is only manifested by pain while lifting, walking, sitting in certain positions, and during sexual activity; without complete atrophy of both testes. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected right epididymitis, claimed have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2), 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103(c)(2), 3.156, 3.159, 3.321, 3.400(o)(2), 3.655, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code (DC) 7523, 4.20, 4.21, 20.1105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a September 2007 letter, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO notified the Veteran of information and evidence necessary to substantiate his claim for an increased rating.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The law requires VA to tell a Veteran that he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes. The notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  The notice required by section 5103(a) need not be specific to a particular Veteran's circumstances; VA does not have to provide a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veterans daily life.  Vazquez-Flores, 580 F.3d 1270.  Here, the September 2007 notice letter adequately apprised the Veteran of notice regarding his increased rating claim.  The September 2007 letter was sent to the Veteran prior to the initial adjudication of his claim in February 2008.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  While not required, a later August 2008 letter provided the Veteran with the diagnostic criteria under which his disability was rated.  The claim was readjudicated subsequent to the August 2008 letter in a December 2008 Statement of the Case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The duty to notify has been fulfilled.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's VA treatment records are associated with the claims file and he has not identified any private providers as potential sources of relevant evidence.  The Veteran underwent VA examinations in September 2007, July 2010, and June 2012.  An addendum to the June 2012 examination report was submitted in September 2012.  The VA examinations and addendum specifically addressed the severity of the Veteran's disability on appeal.  38 U.S.C.A. § 5103A(a)(2); McLendon, 20 Vet. App. 79.  The duty to assist has been fulfilled.

The Veteran has been afforded a hearing before the undersigned Acting Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, while the Acting Veterans Law Judge did not specifically note the basis of the prior determinations, he and the Veteran's representative specifically elicited from the Veteran testimony as to the only relevant inquiry, the current symptomatology of his service connection disability.  In addition, the Veteran's representative noted that the Veteran was treated at a VA facility.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Additionally, the Board finds there has been substantial compliance with its most recent May 2012 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC, in May 2012, invited the Veteran to submit authorizations for VA to obtain any private treatment records.  To date, the Veteran has not responded.  In June 2012, the AMC provided the Veteran a VA examination and obtained an addendum to the same in September 2012.  The AMC later issued a Supplemental Statement of the Case (SSOC) in November 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655. 

Increased Rating

By way of background, in a September 1987 rating decision, service connection was established for right epididymitis and a noncompensable rating was assigned, effective December 23, 1985.  An August 1995 rating decision denied the Veteran's claim for an increased rating, and the Veteran filed a Notice of Disagreement (NOD) in October 1995.  His claim was readjudicated by a May 1996 SOC.  No additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the May 1996 SOC.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1995 rating decision became final based on the evidence then of record, and the February 2008 rating decision is indeed the prior rating decision on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

The issue on appeal arises from a claim for an increased rating received on August 24, 2007.  Thus, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, August 24, 2006, until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.     § 3.400(o)(2). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart, 21 Vet. App. 505.  That is to say, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Epididymitis is not a listed condition under the Rating Schedule.  It must therefore be evaluated by analogy to another condition, on the basis of the functions affected, anatomical location, and symptomatology.  38 C.F.R. §§ 4.20, 4.21.  The RO originally assigned DC 7523, contemplating complete atrophy of the testes, reflecting the predominant symptom of right testicular induration shown on VA examination in April 1986.  Under DC 7523, a noncompensable rating is assigned for complete atrophy of one testicle; and a maximum 20 percent rating is assigned when both testes are atrophied.  38 C.F.R. § 4.115b, DC 7523. 

DC 7523 is the appropriate and only criteria for evaluation of the current disability.  There are no symptoms beyond that of right testicular pain attributed to the Veteran's service-connected right epididymitis.  In this regard, the Board notes that the Veteran's urinary symptoms, and related clinical findings, have been included in the VA genitourinary examination reports.  During such examinations, and in statements made during the course of the appeal, the Veteran has described pain while lifting, walking, and sitting in certain positions, as well as pain during sexual activity.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.).  It is significant that the examiner, in his September 2012 addendum attributed the Veteran's right testicular pain to his service-connected right epididymitis, without attributing any further symptoms, including any urinary symptoms.  Thus, while the Veteran's urinary symptoms have been included in VA examination reports, there is medical evidence differentiating the symptoms specially attributed to his service-connected disability.  

The Veteran's VA treatment records dated during the appellate period are silent for complaint or treatment related to the right testicle.  

On VA examination in September 2007, the Veteran reported that the course of his disability since onset had been stable, with no treatment.  He complained of intrascrotal pain.  Physical examination was normal, expect that his right testicle was two-thirds of normal size, and tender.  The examiner reported that the Veteran was not employed, that that his disability prevented him from participating in sports; had severe effects on his ability to exercise; moderate effects on his ability to do chores and shop; mild effects on his ability to participate in recreation and travel; and no effects on his ability to feed, bathe, groom, dress, and attend to the wants of nature.  

At the time of the Veteran's April 2010 Board hearing, he reported that he experienced sharp pain in his right testicle, and had pain while bending or lifting more than five pounds.  He reported that he had some discomfort and pain while sitting in certain positions.  He asserted that he had a short and shuffling walk due to such pain.  

On VA examination in July 2010, the Veteran reported that over many years he has experienced pain with sexual activity, worse with climax, and pain with lifting and ambulation.  The examiner noted that scrotal ultrasound was normal.  Physical examination revealed normal testes, with tenderness, more so on the right.  The Veteran was diagnosed with right testalgia following trauma and swelling to the right testicle while in service.

On VA examination in June 2012, the Veteran complained of right testalgia with lifting, which moved into the right groin, exacerbated by walking.  Physical examination revealed normal results, with subjective tenderness of the testes.  In a September 2012 addendum, the examiner reported again that scrotal ultrasound was normal and that physical examination revealed only subjective tenderness.  He reported that the right testicle was not atrophic, and that while the Veteran still complained of testalgia with lifting and walking, such was not as important to him since he has limited his activity with regards to lifting, standing, and prolonged walking.  He concluded that the Veteran's chronic testalgia was indeed attributed to his traumatic epididymitis.  

Based on the foregoing, the Veteran's service-connected right epididymitis is properly rated as noncompensably disabling under 38 C.F.R. § 4.115b, DC 7523.  While his right testicle was two-thirds of normal size on VA examination in September 2007, there is no clinical finding of record demonstrating that the Veteran experiences atrophy of both testes.  The Board thus finds that no increased rating is found under this diagnostic code and that the requirements for a compensable rating, the maximum 20 percent rating, atrophy of both testes, is not met.  38 C.F.R. § 4.115b, DC 7523.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  However, the weight of the evidence demonstrates that during the entire appellate period, the Veteran's service-connected right epididymitis warrants a noncompensable rating.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Board finds that the rating criteria contemplate the Veteran's disability.  He simply asserts that he experiences pain with lifting, bending, walking, sexual activity, and sitting in certain positions.  His right testicular pain is not compensable unless there is atrophy of both testes.  As discussed above, his urinary symptoms have not been attributed to his right epididymitis.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.














(Continued on the next page)
Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran has not asserted, and there is no evidence suggesting, that he is unemployable due to the residuals of his service-connected right epididymitis.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 


ORDER

A compensable rating for service-connected right epididymitis, claimed as groin problems, is denied. 




____________________________________________
Robert O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


